        Case 5:21-cv-00182 Document 1 Filed 03/26/21 Page 1 of 7 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

HOLLY LONDERS, individually                                      Case No.
and on behalf of all others similarly
situated,

                   Plaintiff,

       v.

INTEL CORPORATION,

                   Defendant.

                                 NOTICE OF REMOVAL1
       Pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, as well as Local Rule

4.02 of the United States District Court for the Middle District of Florida,

Defendant, Intel Corporation (“Intel”), removes this action from the Circuit Court of

the Fifth Judicial Circuit in and for Lake County, Florida to the United States District

Court for the Middle District of Florida, Orlando Division. Removal is proper

because this Court has diversity jurisdiction over this action pursuant to 26 U.S.C. §

1332. Accordingly, Intel removes this action, and in support of its removal, Intel

states as follows:



1
  This Notice of Removal is made without waiver of, but rather in full preservation of, all defenses
that may be available to Intel including, but not limited to, lack of subject-matter jurisdiction, lack
of personal jurisdiction, improper venue, insufficient process, insufficient service of process,
failure to state a claim upon which relief can be granted, and failure to join a party under
Fed. R. Civ. P. 19.
                                              1
46803673.1
       Case 5:21-cv-00182 Document 1 Filed 03/26/21 Page 2 of 7 PageID 2




      1.     On February 17, 2021, Plaintiff Holly Londers, individually and on

behalf of all others similarly situated, filed a complaint and commenced a civil action

in the Circuit Court of the Fifth Judicial Circuit in and for Lake County, Florida,

captioned Londers v. Intel Corporation, Case No. 35-2021-CA-000301 (the “State

Court Action”). Plaintiff’s complaint alleges that Intel violated the Florida Security

of Communications Act, Fla. Stat. § 934.01 et seq. when it used tracking, recording,

and/or “session replay” software to intercept Plaintiff’s and the putative class

members’ electronic communications with Intel’s website www.intel.com.

See Compl. at ¶¶ 1–2, 10–11.

      2.     Intel was served with the summons and complaint on February 24,

2021. True and legible copies of all process, pleadings, orders, and other papers or

exhibits of every kind then on file in the State Court Action, as well as the State

Court docket, are attached hereto as follows: The Complaint filed in the State Court

Action is attached hereto as Exhibit “A,” a copy of the State Court Action Docket

Sheet is attached hereto as Exhibit “B,” copies of all process, pleadings, and orders

in the State Court Action and not previously referenced are attached hereto as

Exhibit “C,” and a copy of the State Court Action Civil Cover Sheet is attached

hereto as Exhibit “D.” No other pleadings or motions have been filed in the State

Court Action.




                                       2
46803673.1
       Case 5:21-cv-00182 Document 1 Filed 03/26/21 Page 3 of 7 PageID 3




      3.     The basis for removal and this Court’s original jurisdiction over this

action derives from 28 U.S.C. §1332 because this is a putative class action in which

the complaint alleges that the putative class includes no less than 100 individuals,

Plaintiff is a citizen of a State different from Intel, and the amount in controversy

exceeds the sum of $5,000,000, exclusive of interest and costs. Removal is proper

under 28 U.S.C. § 1441 because this Court has original diversity jurisdiction over

the underlying dispute pursuant to 28 U.S.C. § 1332(d)(2).

      4.     Intel files this notice of removal within 30 days of service of the

complaint on Intel. 28 U.S.C. § 1446(b)(3).

                               Diversity Jurisdiction

      5.     This action is removable under the Class Action Fairness Act, 28 U.S.C.

§ 1332, because: (i) it is a putative class action; (ii) the putative class exceeds 100

individuals; (iii) Plaintiff is a citizen of a State different from Intel; and (iv) the

amount in controversy exceeds $5,000,000 in the aggregate, exclusive of interest

and costs. See 28 U.S.C. § 1332(d).

      6.     First, this case is a putative class action. The putative class is composed

of “All persons residing within the State of Florida (1) who visited Defendant’s

website and (2) whose electronic communications were intercepted by Defendant or

on Defendant’s behalf (3) without their prior consent.” Compl. at ¶ 20.




                                       3
46803673.1
       Case 5:21-cv-00182 Document 1 Filed 03/26/21 Page 4 of 7 PageID 4




       7.     Second, the proposed class, on information and belief, exceeds 100

individuals. (See id. at ¶ 22) (Class is “believed to be no less than 100 individuals”);

(Declaration of Scott Pearce attached hereto as Exhibit “E” (“Pearce Decl.”) at ¶ 2)

(without conceding the legal conclusion that putative class member’s “electronic

communications were intercepted by Defendant or on Defendant’s behalf without

their prior consent,” confirming that at least 100 individuals visited intel.com from

locations within Florida between January 2019 and January 2021).

       8.     Third, the plaintiff is a citizen of a different State than the defendant.

28 U.S.C. § 1332(d)(2)(A). Plaintiff is a citizen and resident of Lake County,

Florida. (Compl. at ¶ 5.) Intel is a Delaware corporation with its principal place of

business in California and is therefore a citizen of Delaware and California. (See

Pearce Decl. ¶ 3); 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be deemed to be a

citizen of every State . . . by which it has been incorporated and of the State . . .

where it has its principal place of business . . . .”).

       9.     Fourth, the amount in controversy exceeds $5,000,000, exclusive of

interest and costs. While the complaint does not specify the total amount of damages

Plaintiff and the putative class seek, Plaintiff alleges that “the aggregate damages

sustained by the Class are potentially in the millions of dollars.” (Compl. at ¶ 28).

Plaintiff seeks at least $1,000 in statutory liquidated damages on behalf of herself

and each member of the putative class. (See id. at ¶ 39) (citing Fla. Stat. §


                                          4
46803673.1
       Case 5:21-cv-00182 Document 1 Filed 03/26/21 Page 5 of 7 PageID 5




934.10(1)(b)). Between January 2019 and January 2021, more than 5,000 individuals

from locations in Florida have visited Intel’s website. (See Pearce Decl. at ¶ 2).

Therefore, though Intel denies liability as to Plaintiff’s claims and the claims of

putative class members, based on the allegations in the complaint and the number of

individual visitors to Intel’s website between January 2019 and January 2021, the

alleged amount in controversy exceeds $5,000,000 in the aggregate, exclusive of

interest and costs.

                         Other Requirements for Removal

      10.    The United States District Court for the Middle District of Florida

includes the locality in which the State Court Action is now pending, making this

Court a proper forum pursuant to 28 U.S.C. § 1446(a). Lake County, Florida lies in

jurisdiction of the Orlando Division of this Court.

      11.    The rule of unanimity requires that in order for a notice of removal to

be properly before the court, all defendants who have been served or otherwise

properly joined in the Action must either join in the removal, or file a written consent

to the removal. Intel is the only named defendant in this Action. As such, there are

no other defendants whose consent to this removal is necessary or required;

particularly in light of 28 U.S.C. § 1453(b) which does not require the consent of all

defendant in the removal of a class action.




                                        5
46803673.1
       Case 5:21-cv-00182 Document 1 Filed 03/26/21 Page 6 of 7 PageID 6




      12.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of the

instant Notice of Removal will be promptly served on all Parties, and a copy will be

promptly filed with the Clerk of the Court for the Circuit Court in and for Lake

County, Florida. A copy of the Notice of Filing of Notice of Removal that will be

promptly served on all Parties and filed with the Clerk of the Court for the Circuit

Court in and for Lake County, Florida is attached hereto as Exhibit “F.”

      13.    Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of Intel’s right to assert any defense or affirmative matter, including

without limitation a motion to dismiss pursuant to Fed. R. Civ. P. 12, or a motion to

compel arbitration pursuant to any applicable contract or statute.

      14.    This notice is signed pursuant to Federal Rule of Civil Procedure 11.

      15.    A copy of the civil cover sheet is being filed with this Notice of

Removal.

      WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and 1453 this

Court has jurisdiction over this Action, and Defendant Intel hereby removes this

Action from the Circuit Court in and for Lake County, Florida to this United States

District Court for the Middle District of Florida, Orlando Division.

      Dated: March 26, 2021.           Respectfully submitted,

                                       By:    /s/ Beth-Ann E. Krimsky
                                              BETH-ANN E. KRIMSKY
                                              Fla. Bar No. 968412
                                              Email:beth-ann.krimsky@gmlaw.com

                                       6
46803673.1
       Case 5:21-cv-00182 Document 1 Filed 03/26/21 Page 7 of 7 PageID 7




                                            Email: clemencia.corzo@gmlaw.com
                                            AARON T. WILLIAMS
                                            Fla. Bar No. 99224
                                            Email: aaron.williams@gmlaw.com
                                            Email: agatha.mctier@gmlaw.com
                                            GREENSPOON MARDER LLP
                                            200 East Broward Blvd., Suite 1800
                                            Fort Lauderdale, Florida 33301
                                            Tel: (954) 527-2427
                                            Fax: (954) 333-4027

                                            Vanessa S. Power (Pro Hac Vice
                                            application forthcoming)
                                            vanessa.power@stoel.com
                                            STOEL RIVES LLP
                                            600 University St., Suite 3600
                                            Seattle, WA 98101
                                            Telephone: (206) 386-7553

                                            Attorneys for      Defendant     Intel
                                            Corporation

                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of March 2021, a copy of the
foregoing Notice of Removal was filed with the Clerk of the Court using the
CM/ECF system which will send notification of such filing to all parties and
attorneys of record. Additionally, on the above date, the foregoing was served via
email to: Shamis & Gentile, P.A., Andrew J. Shamis, Esq.,
ashamis@shamisgentile.com, 14 NE 1st Ave., Suite 705, Miami, Florida 33132,
Edelsberg Law, P.A., Scott Edelsberg, Esq., scott@edelsberglaw.com, 20900 NE
30th Ave., Suite 417, Aventura, FL 33180, Hiraldo P.A., Manuel Hiraldo, Esq.,
MHiraldo@Hiraldolaw.com, 401 E. Las Olas Blvd., Suite 1400, Fort Lauderdale,
FL 33301, Attorneys for Plaintiff.

                                            By:   /s/ Beth-Ann E. Krimsky
                                                  BETH-ANN E. KRIMSKY




                                     7
46803673.1
